DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-2, 4-6, 8-11, 14-16, 18-19 and 21 are pending in the application.  Claims 3, 7, 12-13, 17, 20 and 22-25 have been cancelled. 
Amendments to claims 16 and 19, filed on 4/6/2021, have been entered.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 8, 14-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buckingham et al. (US Patent No. 5,695,551), in view of Kemp et al. (US 2015/0308111 A1). 

Regarding claims 1-2, 8 and 18-19, Buckingham et al. (“Buckingham”) teaches a composition formed by combining water with an organic polymer, wherein the composition can be emulsified and used to treat a cellulosic or masonry surface (e.g., wood, paperboard, gypsum or tile) to render it water repellent (Abstract and col. 8 lines 1-7).  Buckingham teaches that the water repellent compositions are for treating surfaces and can be made by simply mixing together the various ingredients (col. 7 lines 40-57 and claim 9).  Buckingham teaches that among optional ingredients that can be used is an organic wax, which is preferably a blend 
With regard to the claimed limitation of a pigment, Buckingham teaches that another optional ingredient is a polysiloxane, such as a silanol terminated polydimethylsiloxane or a silicone resin (col. 3 lines 34-36 and 56-63).  Buckingham teaches that silicone resins are described in detail in numerous patents, among which are US Patent Nos. 3,079,281 and 4,322,518, which are incorporated by reference (col. 4 lines 54-60).  US Patent No. 3,079,281 teaches that additives such as fillers, pigments, stabilizers, and the like, are conventionally employed in conjunction with silicone resins, and any of such additives can also be used if desired (col. 6 lines 67-73).  Similarly, US Patent No. 4,322,518 teaches curable silicone compositions that can further comprise typical silicone adjuvants such as fillers, pigments, dyes and cure-control additives, if desired (col. 7 lines 7-9).

Buckingham does not explicitly disclose wherein the body comprises a fibrous material that includes mineral fiber.

However, Kemp et al. (“Kemp”) teaches a multi-layer acoustical ceiling tile that includes a fiberglass layer and a mineral wool layer (Abstract and [0001]).   Kemp teaches that a typical acoustic ceiling tile is a non-woven structure including a core manufactured from base fibers, fillers, and binders, wherein the base fibers are usually mineral fiber, the fillers are commonly 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the coated substrates of Buckingham with mineral wool fibers in order to obtain an acoustical panel that is useful as a typical ceiling tile, as taught by Kemp (Abstract, [0002] and [0028]-[0029]).

Regarding claims 4 and 21, Buckingham teaches that certain anionic polymeric emulsifiers can be used in combination with the nonionic surfactants (col. 6 lines 57-67).

Regarding claims 5-6, Buckingham teaches that the composition can include as optional components 0-70 preferably 3-70 percent by weight of the organic wax, and 0-10 preferably 0.1-10 percent by weight of the surfactant (cols. 1-2 lines 61-4).  Buckingham also teaches that an exemplary organic wax is JONWAX® 125 (col. 3 lines 19-33).  Buckingham further discloses in the examples that a 35% solids emulsion of a wax consisting of 50% polyethylene and 50% paraffin is available commercially as JONWAX® 125 (cols. 8-9 lines 66-5).

Regarding claims 10-11, Kemp teaches that a typical acoustic ceiling tile is a non-woven structure including a core manufactured from base fibers, fillers, and binders, wherein the binder is typically cellulose fibers, starch, latex, or similar materials ([0002], [0004] [0019] and [0028]-[0029]).

Regarding claim 9 and 14-16, Buckingham in view of Kemp remains as applied above to claims 1-3.  Kemp further teaches that industry standards typically specify the acoustical ceiling 
With regard to the claimed first volume and second volume (claims 14 and 15), the examiner notes that the substrates taught by Buckingham would comprise a core encapsulated by a plurality of outermost surfaces defining the volume of the substrate (see col. 8 lines 1-7).  Buckingham teaches that the water repellent compositions are for treating surfaces (Abstract, col. 7 lines 40-57 and claim 9).  Thus, the examiner notes that the cores of the substrates would be substantially free of the hydrophobic agent and could be defined as comprising a volume that is about 10% to about 99% of the substrate volume.  
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that substrates such as fabric, paper, and paperboard and/or tile would comprise cores substantially free of the hydrophobic agent and would comprise a volume that is about 10% to about 99% of the substrate volume when a composition is used to treat a surface of the substrate as taught by Buckingham (col. 7 lines 40-57, claim 9 and see col. 8 lines 1-7).

Response to Arguments

Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Buckingham teaches that organic wax, Brij 52, Brij 72, and polysiloxane are all optional ingredients, and there is no teaching or suggestion that these optional ingredients, alone, have utility as a water repellent composition.  Applicant also contends that Applicant has demonstrated both water repellant and anti-staining properties from 
Regarding these contentions, the examiner notes that claims 3 and 17, as amended, are directed to a coating "comprising" a hydrophobic agent that is a blend of an olefin (specifically paraffin wax) and a non-ionic fatty alcohol, and thus the coating is not limited to only an olefin that is a paraffin wax but instead can comprise additional olefins/waxes or other ingredients. In addition, to the extent that the content of the components in the claimed coating is more specifically limited (e.g. in claims 5 and 6), the examiner notes that Buckingham teaches examples using a 35% solids emulsion of a wax consisting of 50% polyethylene and 50% paraffin, and Buckingham teaches that such an emulsion is available commercially as JONWAX® 125 (cols. 8-9 lines 66-5).  Buckingham further teaches, in the broader disclosure, that an exemplary organic wax is JONWAX® 125 (col. 3 lines 19-33).  Thus, in the examiner’s view, Buckingham teaches the claimed limitations.
The examiner also notes that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  Thus, as the claims do not require compositions having only the claimed pigment and hydrophobic agent on substrates having mineral fiber, it is unclear how the evidence demonstrates nonobviousness with regard to the claimed subject matter.


Contention (2): Applicant contends that the claimed features exhibit stain repellency (See Tables I and 2), whereas Buckingham fails to teach or suggest any use for stain repellency, and thus one of skill in the art would have no knowledge or motivation that the compositions of Buckingham have any use regarding stain repellency. 
With regard to applicant's contention of unexpected improvement in stain-repellant properties/resistance, applicant has not shown how the evidence in the Specification (Table 2) 
In this regard, the examiner also notes that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  Thus, as the claims do not require compositions having only the claimed pigment and hydrophobic agent on substrates having mineral fiber, it is unclear how the evidence demonstrates nonobviousness with regard to the claimed subject matter.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789